                       Case 1:18-mj-02832-SAG Document 2 Filed 11/02/18 Page 1 of 1
                                                                                                                                      ENTERED
                                                                                                                                      RESEI\'E9




                                                                                                                      AT BALTIMORE
                                                                Distri ct of Mary land                          CLERK, U.S. DISTRICT COURT
                                                                                                          eY       D~ MARYLANDDEPUTY
             In the Matter of the Search of                                )
         (Briefly describe the property to be searched                     )
          or identify the person by name and address)                      )         Case No.
      Information associated with the Apple ID(s)                          )
  Rona29301 @gmail.com and Charbit3@hotmail.com                            )
                                                                           )

                                           APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforceme nt officer or an attorney for the govern ment, request a search warrant and state under
pena lty of perj ury that I have reason to beli eve that on the fo ll owing person or pro perty (identify the person or describe the
property to be searched and give its location):

 See Attachment A
located in the             Northern               District of            California      , there is now concealed {identify the
                   ----------------                             ------------------------
person or describe the property to be seized):

 See Attachment B

          The bas is for the search under Fed. R. Crim. P. 4 1(c) is (check one or more):
                 rr/ ev idence of a cri me;
                 rr/ contraband, fr uits of cri me, or other items ill egally possessed;
                 ~property des igned for use, intended for use, or used in comm itting a crime;
                 0 a perso n to be arrested or a person who is unl awfully restrai ned.
          The search is re lated to a violation of:
            Code Section                                                             Offense Description
        18 U.S.C. §§ 371 ; 1546                      Conspiracy; Visa Fraud
        18 U.S .C. §§ 1512(k) , 1519                 Obstruction of Justice
        08 U.S .C. §§ 1324; 1324a                    Harbori ng Aliens; Unlawful Employment of Aliens

          The appli cation is based on these facts :
        See Affidavit

          ~ Conti nued on the attached sheet.
          0 Delayed notice of _ _ days (g ive exact end ing date if more than 30 days: ______.,--
                                                                                               ___ ) is requested
            under 18 U.S .C. § 3 103a, the bas is of which is set fort h on the attache sheet.
                                                                                         _;:;:--




                                                                                                         kins , Special Agent DSS
                                                                                                   Pri:Jte_d (lame and title




                                                                           ---------->..~
Sworn to before me and signed in my presence.


Date:       Q C):, /t .;JO\f
                                  I                                                                  Judge 's signature

City and state: Baltimore, MD                                                       Stepha nie A. Gallagher U. S. M.f:1._9 istrate Judge
                   ------~-------------------
                                                                                                   Printed name and :!Jle
                                                                                                   y •
                                                                                                                      ·,
